Citation Nr: 1620002	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  15-12 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973.

This matter comes to the Board of Veterans' Appeal (Board) from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Given the Veteran's January 2016 statement, the Board finds that good cause has been shown for his failure to appear at his September 2015 videoconference hearing before the undersigned Veterans' Law Judge and a remand is required to schedule him for another hearing.  See 38 C.F.R. § 20.702(d) (2015).

To ensure compliance with due process requirements, this appeal is REMANDED to the AOJ for the following action:

The AOJ should schedule the Veteran for a Board videoconference hearing in accordance with his request.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals 

for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

